OFFICE   OF THE ATTORNEY     GENERAL   OF TEXAS
                    AUSTIN
Ur. John Stapleton,April 13, 1939, Page 2




          "At th8 0105e of eaoh month of his
     tenure or orfioe each orfioernamad hereinwho C
     is oaupensatedon a fee basis shall mke as part
     of the report now require&by law, an ltsmizell
     and mom statecant   or all the actualand noo-
     eaeaxyoxpenseeincurredby him in the oonduot
     of his of'floe,suoh as stationery,staaps,tele-
     phone,preJrilummon off'lolals'
                                  bonds,1noludiDg
     the oost of suretybonds r0r &is Deputies, pre-
     miumon fire, bur&rg,t%eft,robbsrglnsw8nae
     proteatirlgpublic runds,trav01lnJJ srpensssand
     other neoasmwp expcuu5es,..+w
             seatlou        b of ‘dxtiale 11899,supra, mati in part as
rdUorrt
        *~ohoiiiarrmimd fsthl8Aat,whsre ho
    raa6iveoa nlary as oampa8atia.nfor hi.6au-riam,
     8hall~~audpsrJldttetltiopurahaeem4

     lleos8Mrgin the pramsad
                                     4.3,plwalman
                                  Insuranusprotooting
                                  aa8t or mmkttp bandr
                                 8 ta be paslmd an,
                                      aad tkmtmntsas
                                     loner8'CoIlA
     onae eaohnon#t&    ths snsuiagmantb,upanths
     8pplioRtlm by eauh ofrloer,*.r."
         Jutiales943 lwvlrrdCivil statutes gQnerallg,pra-
villssthattheaonmlrsiansa3.lo~to any aounIiJt+r
                                              easurerw
not erased$2,000.00annuallg~
             Artiule 3887, mmlse~ civil Statutas,.reabeat3follawst
          *Eaah cliatriat, aountgand pxealmt afirioar,
     at the OlosS of each fisoalyear (Deetier slst)
     ahailIIlake to the distrut aouxt 0r ths 00r;nty in
     nhiah he rsaLd.des(Lswum statmwantin trlpliaate
     (on forma designedand approved bg the stats audi-
     tor), a copy of whiah statemmt shall be forwamlsd
     to the state auditarby tie clerk ot bietriatOoWt
Mr. John Staplaton,April 13, 1939, i"ac;e
                                       3


    of said oo-nty within thirtg daga aSter the same
    has been filed in his oSSioe, an6 one oopy to be
    filed xi';ith
               the aou!Gyau&ltor, if any; ot!.~mirise,
  / aaid oopy shall be filed with the Comissiomret
    court. Said report shall show tJieamunt of all
    fees, oomisslona and aompensatlonwhatever earned
      by scild orfioar   curing the fLma1   year;   ant seoawl-
      ly, stall show the amomt of fees oomdosione      and
      aompeneatlonoolleote% by him &u&g the Slsaal
      yeax; tDirUy, said report shall oontain an itemized
      stat0mnt 0r aU tees, oomissione and compensation
      earned during the fisoal year which were not ool-
      leoted, to&etherwith the name OS the parties     owing
      said fee6 ooumiedona and uonpenaation. SalA ra-
      port shad be filed not lsctsr than February let fol=-
      lowingthe alase ofthefiaaalyaar end.?a~ aaoh
      dsJafter 8ald &4tsthstaaidrapartrtsmlaamt
      flied aeA6offlaerahallbelinblstaapmalty
      of $2&00, whiah nag be reaavare,dby the aountgin
      uhiuh the suit im broughtror euoh purpous, anb la
      rddltloaadd oiflaezmball ba mbjsat to reaao~al
      from Offlam."
        Artlola 8391, aupmy booa not app& %a tha aauxb
treuursr. ThaartAals sags eaah afflaarmaedio t&&e AR -
taa?;the   abnpter xMex%wd     to 18 Chapter I of   Title   $1, R*
dud  Clvll Statute+ nnd 1~0wbr. in W.8 atixtute
                                              1s ohr
treamaru nalma. l&r Qet3 Arti0l.a
                                SW3 rwhrmd to lnaludo
the county treatmm3rr
the uountyiire-r
meaty bond frcm exo%aa tees of ofrioe.
rpealfloallpprtiAes that aaoh d&&riot,
offlaer,at thivoloeeofeaah flnaalyear,
distriotaourtottho oonatylnwhioh he residua sworn stat6
msnt as providedbg euah rtiatate,r ft   makes no eroeptlons
therefore,the oountytreastnrar is rsquU!edby Artlole3680
to make the annualreportm-antloued    thlrre3.n~
          You &Fe resp%uCrullgsdvlaedthat it is th% opinion
of this Ikqmxtmantthat the aountytreasurerof Floyd County
aannot dadwt the premium paAd.anher surety bond fromexoess
fees of her offlue. You are rurtheradvisedthat la Is neaass-
ary for the oountytreaeUre.rof Floyd County to makk the anmel




                                                                     ,.
                                                                      \,